         Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 1 of 7 PageID #: 1
                                                                                         FILED
                                                                                      AUG 2 O. Z019
                                  UNITED STATES DISTRICT COURT
                                                                                     U s DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI                     EASTERN DISTRICT OF MO
                                        EASTERN DIVISION                                 ST. LOUIS


    UNITED STATES OF AMERICA,                       )
                                                    )
                 Plaintiff,                         )
                                                    )
    v.                                              )
                                                    )          4:19CR676AGF
    ANTOINE ADEM, M.D.,                             )
                                                    )
                 Defendant.                         )

                                             INFORMATION

            The Attorney for the United States charges:

                                                 COUNT 1
                                   HEALTHCARE FRAUD SCHEME
                                     18 U.S.C. §§ 1347(a)(l) and 2

                                                Introduction

            1.       At all relevant times, Dr. Adem was a medical doctor licensed in the state of

Missouri. Dr. Adem provided services to patients insured by Medicare, Medicaid, and private
.                        .
msurance companies.

            2.       At all relevant times, Midwest Cardiovascular, Inc. was a Missouri corporation.

Dr. Adem has served as the president of Midwest Cardiovascular since its inception in 2008.

                                      Relevant Medicare Provisions

            3.       Tlle United States Department of Health and Human Services, through the

Centers for Meditare and Medicaid Services (CMS), admipisters the Medicare Program, which

is a federal healtli benefits program for the elderly and disabled. Medicare Part B reimburses

health care provi1ers for covered health services that they provide to Medicare beneficiaries in

outpatient settinJs.
   Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 2 of 7 PageID #: 2




       4.      CrS acts through fiscal agents called Medicare Administrative Contractors or

"MACs" which ie statutory agents for CMS for Medicare Part B. The MACs are private

entities that revier claims and make payments to providers for services rendered to Medicare

beneficiaries. The MACs are responsible for processing Medicare claims arising within their

assigned geograprc area, including detennining whether the claim is for a covered service.

Wisconsin Physi~ians Service Insurance Corporation (WPS) is the Part B MAC for Eastern

Missouri and thj processes Dr. Adem's and Midwest Cardiovascular's claims for Medicare

reimbursement.

       5.      TI receive Medicare reimbursement, providers must make appropriate application

to the MAC and xecute a written provider agreement. The provider agreement obligates the

provider to knoj understand, and follow all Medicare regulations and rules. After successful

completion oftJ application process, the MAC assigns the provider a unique provider number,

which is a neceJary identifier for billing purposes.

       6.      Tl' e Medicare provider enrollment application states, under section # 15

Certification Sta ement, items #7 and #8:

       I understld that the Medicare billing number issued to me can only be used by
       me or by I~provider or supplier to whom I have reassigned my benefits under
       current Medicare regulations, when billing for services rendered by me. I will
       not knowfngly present or cause to be presented a false or fraudulent claim for
       payment by Medicare, and will not submit claims with deliberate ignorance or
       recklesjisregard of their truth or falsity.

       7.        iedicare providers must retain clinical records for the period required by State

law or five years from date of discharge if there is no requirement in State law.

                              Relevant Missouri Medicaid Provisions

       8.        0 HealthNet administers the Missouri Medicaid Program, which is jointly

funded by the State of Missouri and the federal government. Missouri Medicaid reimburses


                                                 2
   Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 3 of 7 PageID #: 3



health care providers for covered services rendered to low-income Medicaid recipients.

       9.      A redicaid provider must enter into a written agreement with MO HealthNet to

receive reimbursement
                 I
                      for medical services to Medicaid recipients and must agree to abide by

MO HealthNet's regulations in rendering and billing for those services. Included in the

Missouri Medicaid provider agreement is the following language:

               By my signature below, I, the applying provider, have read and agree that,
       upon the acceptance of my emollment, I will participate in the Vendor Payment
       plan for 20- Physician, MD AND DO Services. I am responsible for all services
       provided and all billing done under my provider number regardless to whom the
       reimbursement is paid. It is my legal responsibility to ensure that the proper
       billing code is used and indicate the length of time I actually spend providing
       services regardless to whom the reimbursement is paid. I agree to be financially
       responsible for all services, which are not documented. I agree the Missouri Title
       XIX Medicaid manual, bulletins, rules, regulations and amendments thereto shall
       govern and control my delivery of services and further agree to the following
       terms:

                I agree that it is my responsibility to access manual materials that are
       available from DMS over the Internet. I will comply with the Medicaid manual,
       bulletins, rules, and regulations as required by the Division of Medical Services
       and the United State Department of Health and Human Services in the delivery of
       services and merchandise and in submitting claims for payment. I understand
       that in my field of participation I am not entitled to Medicaid reimbursement if I
       fail to so comply, and that I can be terminated from the program for failure to
       comply.

       10.     Medicaid providers must retain, for five years from the date of service, fiscal and

medical records that reflect and fully document services billed to Medicaid, and must furnish or

make the records available for inspection or audit by the Missouri Department of Social Services

or its representative upon request. Failure to furnish, reveal, or retain adequate documentation

for services billed to the Medicaid Program may result in recovery of the payments for those

services not adequately documented and may result in sanctions to the provider's participation in

the Medicaid Program. This policy continues to apply in the event of the provider's

discontinuance as an actively participatingr Medicaid provider through the change of ownership


                                                3
   Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 4 of 7 PageID #: 4



or any other circumstance.

                        Current Procedural Terminology (CPT) Codes

       11.     In presenting reimbursement claims to health insurance companies, health care

providers use numeric codes, known as "CPT Codes," to describe the service they provide. The

CPT codes are contained in the Physicians Current Procedural Terminology manual. The CPT

manual is published by the American Medical Association (AMA) and its body of physicians of

every specialty, who determine appropriate definitions for the codes. By submitting claims

using these CPT codes, providers represent to the insurance cmp.panies and their patients that the

services described by the codes were in fact provided.

       12.     Reimbursement rates for the CPT codes are set through a fee schedule,

which establishes the maximum amount that the provider will be paid for a given service,

as identified by the CPT code.

       13.     CPT code 37241 is the code used to report vascular embolization and

occlusion, which is a minimally invasive procedure defined as the therapeutic

introduction of various substances into circulation to occlude or block vessels either to

arrest or prevent hemorrhaging; to devitalize a structure, tumor or organ by occluding its

blood supply; or to reduce blood flow to an arteriovenous malformation.

                 Fraud Scheme Related to Varicose Vein Procedures

       14.     Medicare does not pay for the treatment of varicose veins for purely

cosmetic purposes. However, Medicare will pay for the treatment of varicose veins

when medically necessary. Surgical intervention, such as vascular embolization and

occlusion, may be covered when conservative measures such as exercise, periodic leg

elevation, weight loss, compressive therapy, and avoidance of prolonged immobility



                                                 4
   Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 5 of 7 PageID #: 5



prove unsuccessful.

       15.      It was part of the scheme and artifice to defraud that Dr. Adem performed

and billed for vascular embolization and oc.clusion ("vein procedures") on certain

patients, without any prior conservative treatment for their varicose veins.

       16.      It was further part of the scheme and artifice to defraud that Dr. Adem

personally directed his employees to schedule two vein procedures to be performed on

certain patients in one day. Dr. Adem's nurse, who was also his assistant during the

surgery, used an office planner to note that both surgeries were to be performed on the

same day. This information was also included in the electronic calendar and schedule

that the office maintained. Further, the patient consent forms and all other documents

related to the surgeries for these patients show that the two procedures were performed on

the same day.

       17.      Nonetheless, it was part of the scheme and artifice to defraud that

Dr. Adem made hand-written notes that indicated that he had performed the vein

procedures on two different dates. He gave these notes to his nurse/assistant, who had

been present in the room during the surgery. The assistant then scanned Dr. Adem's

hand-written notes into the electronic medical record (EMR), thus incorporating the false

and fraudulent notes into the patients' permanent medical records.

       18.      It was part of the scheme and artifice to defraud that Dr. Adem caused

false and fraudulent reimbursement claims, reflecting vein procedures performed on two

different days, to be submitted to Medicare and other insurers. As a result, Dr. Adem

received about $2000 more than he would have received ifhe had informed Medicare and

the other insurers that the two vein procedures were performed on the same day.



                                                 5
   Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 6 of 7 PageID #: 6



           19.   From January 2014 to December 2018, Dr. Adem and Midwest

Cardiovascular submitted or caused to be submitted numerous false and fraudulent claims

to Medicare and Medicaid. As a result of these fraudulent claims, Medicare paid

Dr. Adem and Midwest Cardiovascular $149,199. 00, more than they were entitled to

receive.

       20.       On or about December 31, 2015, in the Eastern District of Missouri,

                                    ANTOINE ADEM, M.D.,

the defendant herein, knowingly and willfully executed, and attempted to execute, the above

described scheme and artifice to defraud a health care benefit program, in connection with the

delivery of and payment for health care benefits, items, and services, that is, Dr. Adem submitted

and caused Midwest Cardiovascular to submit to the Medicare Program a reimbursement claim

wherein he falsely and fraudulently stated that he had performed a vascular embolization and

occlusion procedure on Patient L.A. on December 29, 2015, when he knew no service had been

provided.

       All in violation of Title 18, United States Code, Sections 1347(a)(l) and 2.

                                                     Respectfully submitted,

                                                     CARRJE COSTANTIN
                                                     Attorney for the United States
                                                     Acting Under Authority
                                                     Conferred by 28 U.S.C. § 515


                                                     ru~ ~LI.rt~.
                                                     DoROTHYifaMcMURTRY, #37-'727M'6
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200




                                                 6
   Case: 4:19-cr-00676-AGF Doc. #: 1 Filed: 08/20/19 Page: 7 of 7 PageID #: 7




UNITED STATES OF AMERICA                      )
EASTERN DIVISION                              )
EASTERN DISTRICT OF MISSOURI                  )


     I, Dorothy L. McMurtry, Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before me this       3D   day of July, 2019.
